UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

KELSEY WILSON,
Plaintiff,

Vv.

DOCKET NO. 1:20-cv-00016-TRM-CHS
HAMILTON COUNTY GOVERNMENT,

DEPUTY DANIEL WILKEY, in his capacity
as a deputy sheriff for Hamilton County
Government and, in his individual capacity,

Defendants.

NOTICE OF SERVICE

Notice is hereby given that James Exum, attorney for Defendant Deputy Daniel Wilkey,
sent Deputy Daniel Wilkey's Rule 26(A)(1) Initial Disclosures via U.S. Mail and email to the
following:

Robin Ruben Flores
4110-A Brainerd Road
Chattanooga, TN 37411

Sharon M. Milling

Hamilton County Attorney's Office
625 Georgia Avenue, Suite 204
Chattanooga, TN 37402

This 6" day of March, 2020.

Case 1:20-cv-00016-TRM-CHS Document 27 Filed 03/06/20 Page lof3 PagelD #: 330
Respectfully submitted,

CHAMBLISS, BAHNER & STOPHEL, P.C.

By: /s/ James F. Exum IIT
James Exum (BPR No. 025377)
Logan C. Threadgill (BPR No. 034470)
Liberty Tower
605 Chestnut Street, Suite 1700
Chattanooga, TN 37450
Telephone: (423) 756-3000
Facsimile: (423) 265-9574

Attorneys For Defendant Deputy Daniel
Wilkey

Page 2
Case 1:20-cv-00016-TRM-CHS Document 57 Filed 03/06/20 Page 2o0f3 PagelD #: 331
CERTIFICATE OF SERVICE

I hereby certify that I have this day electronically filed the foregoing Notice of Service
with the Clerk of Court using the CM/ECF system, which will automatically send email
notification of such filing to all attorneys of record.

Dated this 6" day of March, 2020.

/s/ James F. Exum HT
James Exum

28093_00/1916/JFE-4833-0137-9254_1 Page 3
Case 1:20-cv-00016-TRM-CHS Document 3 Filed 03/06/20 Page 30f3 PagelD #: 332
